Citation Nr: 0704650	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  03-18 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a blood disorder, 
variously characterized as hemophilia and Von Willebrand's 
disease.

3.  What evaluation is warranted for hepatitis C from March 
29, 2000?


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973.

The matters of entitlement to service connection for PTSD and 
for a variously characterized blood disorder come before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2002 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  As 
noted by the Board in April 2005, while the veteran was 
previously denied service connection for nosebleeds the issue 
of service connection for nosebleeds is distinct from this 
current blood disorder-related issue (variously characterized 
as hemophilia and Von Willebrand's disease), and the Board 
will adjudicate this issue as a claim for service connection 
on a de novo basis rather than a new and material issue. 
 Thus the issue in appellate status is as noted above.

In April 2005, the Board remanded these matters so that 
additional development of the evidence could be conducted.  

In January 2007, a Veterans Law Judge from the Board granted 
the veteran's December 2006 motion to advance the case on the 
Board's docket (AOD).

The veteran attended a hearing in Washington, D.C., before a 
Veterans Law Judge in October 2004.  At this time, however, 
the individual who conducted the hearing is no longer 
employed by the Board.  In October 2006, the veteran was 
advised of this, and offered the opportunity to attend 
another hearing before a Veterans Law Judge.  In November 
2006, he informed VA that he did not desire another Board 
hearing in connection with his claim.


Following the April 2005 remand, a December 2005 rating 
decision granted entitlement to service connection for 
hepatitis C, and assigned a 10 percent evaluation, effective 
from March 29, 2000.  The veteran was notified of this 
decision in December 2005.  In March 2006, the veteran 
essentially informed VA of his initial disagreement with the 
10 percent rating assigned in December 2005.  The timely 
filing of a notice of disagreement (NOD) initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  VA has not yet issued a statement of the case (SOC) 
as to the issue of entitlement to an initial rating in excess 
of 10 percent for hepatitis C.  38 C.F.R. § 19.26 (2006). 
 The Board is, therefore, obligated to remand this issue. 
 See Manlincon v. West, 12 Vet. App. 238 (1999).  

For the reasons outlined below, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The Board initially observes that VA has denied the veteran's 
service connection claim for PTSD primarily on the basis that 
a diagnosis of PTSD was not of record.  While depression has 
been diagnosed, see VA outpatient treatment records dated in 
August 2001 and July 2004, review of an August 2001 VA 
outpatient mental health clinic treatment record shows that 
the veteran informed the examining psychiatrist that he had 
been evaluated by several psychiatrists in the past.  He 
specifically indicated that he had been seen by a Dr. Golden 
in Oxford, North Carolina.  He also mentioned that he had 
been in receipt of "mental health care" in Henderson, North 
Carolina.  Treatment records reflective of this private 
treatment have not been associated with the record.  These 
private medical records may contain information critical to 
the matter at hand, such as a diagnosis of PTSD, and 38 
C.F.R. § 3.159(c) mandates that VA assist in obtaining such 
records.

The Board also notes that the veteran has alleged his claimed 
PTSD disorder stems from his handling the bodies of dead 
soldiers while serving in Vietnam.  See pages six and seven 
of October 2004 hearing transcript.  Notably, the RO, in 
granting service connection for hepatitis C in December 2005, 
found that the veteran had been exposed to blood on deceased 
corpses while in Vietnam.  Hence, the RO has verified the 
veteran's alleged stressor in what is now a final rating 
decision.  

As to the claim concerning entitlement to service connection 
for a blood disorder, variously characterized as hemophilia 
and Von Willebrand's disease (VMD), pursuant to the Board's 
April 2005 remand, a specialized VA examination was ordered.  

In pertinent part, the following was ordered as part of the 
April 2005 remand:  

A VA examination should be conducted by a 
specialist in blood disorders in order to 
determine the nature, severity, and 
etiology of the veteran's blood disorder, 
diagnosed as hemophilia and Von 
Willebrand's disease.  Following the 
diagnosis the examiner is requested to 
render an opinion as to whether it is as 
likely as not that the blood disease was 
initially manifested during active duty? 
 If it is determined that the blood 
disease existed prior to service the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that the blood disease underwent a 
chronic increase in severity beyond 
natural progression during active duty. 
 A complete rationale for any opinion 
expressed should be included in the 
report.

Review of the report of a February 2006 VA hemic disorders 
"examination" shows that the examiner commented that it was 
"clear" that the veteran had "a coagulopathy from the 
underlying liver disease secondary to Hepatitis C."  As 
noted, service connection is in effect for hepatitis C.  
Coagulopathy is defined as a "disease affecting the 
coagulability of the blood."  See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (27th ed. 1988) at 371.  The liver disease 
was first documented in a July 1994 medical record, and a 
history of hepatitis C is part of a medical record dated in 
December 1994.  

With respect to the diagnosis of hemophilia, the veteran 
reportedly acknowledged being diagnosed with hemophilia B at 
the age of five.  The veteran had also provided a history of 
a life-long history of gingival bleeding and epistaxis.  
Epistaxis is defined as "[b]leeding from the nose."  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
608.  The reporting physician also commented that the veteran 
did not have either hemophilia A or Von Willebrand's disease 

The physician further found that genetic testing would be 
necessary to determine of the veteran had hemophilia B given 
the underlying liver disease.  The examiner added that "it 
is at least as likely as not that [the veteran's] blood 
disease was not initially manifested during active duty.  
Furthermore, it is at least as likely as not that [the] blood 
disease did not progress during active duty."  

The February 2006 examiner submitted an addendum later that 
month after reviewing the veteran's claims files.  Therein, 
the physician commented that the veteran had provided a life-
long history of recurrent nose bleeds and of receiving blood 
transfusions from his father at the age of 18 after 
undergoing a dental procedure.  The physician observed that a 
May 1986 laboratory record was entirely normal, which would 
be inconsistent with findings of hemophilia B.  The physician 
also observed that a May 1988 oral surgery report did not 
note any bleeding complications, adding that if the veteran 
had an underlying diagnosis of hemophilia B, bleeding from 
oral surgery/general anesthesia would have been expected.  
The physician concluded by opining that "it is at least as 
likely that [the veteran's] blood disease was not initially 
manifested during active duty.  Furthermore, it is at least 
as likely as not that [the veteran's] blood disease did not 
progress during active duty as laboratories from (May 1986) 
indicate the presence of normal coagulation studies."  

Close review of the above-cited February 2006 VA opinion 
shows that the medical information appears to inconsistent, 
and perhaps even medically questionable.  While the physician 
essentially opined that the veteran had a blood disorder 
which preexisted his military service and not aggravated 
therein, the physician also opines that the veteran has a 
blood disorder which was essentially caused by his service-
connected hepatitis C.   As hepatitis C was first diagnosed 
in 1994, the February 2006 opinion raises questions for the 
Board.  As such, the Board is of the opinion that the 
veteran's claim folders need reexamined by a different 
hematologist.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish a) 
disability ratings and effective dates 
for the service connection claims on 
appeal, and b) an effective date for the 
increased rating claim on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After obtaining signed release forms 
from the veteran, the RO should obtain 
copies of all existing medical records 
associated with treatment provided him by 
Dr. Golden in Oxford, North Carolina and 
at the mental health care facility in 
Henderson, North Carolina.  The veteran 
should provide the full names, addresses, 
and dates of service pertaining to these 
providers in order to allow VA to seek 
the cited private records.  Any records 
obtained should be associated with the 
other evidence in the claims files. 
 Efforts to secure these records must 
continue until it is determined in 
writing that further efforts would be 
futile. Ultimately, if the requested 
records are not available, or the search 
for any such records otherwise yields 
negative results that fact should be 
noted in the veteran's claims files, and 
the appellant and his representative so 
notified in writing.

3.  If, and only if, a diagnosis of PTSD 
is provided by a competent medical source 
is associated with the record, then the 
veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any diagnosed 
PTSD.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed, including psychological 
testing designed to ascertain whether the 
veteran has PTSD due to an independently 
verifiable inservice stressor, i.e., the 
handling of human remains.  A diagnosis 
of PTSD under DSM IV criteria should be 
definitively entered or definitively 
ruled out.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
is not appropriate.  The claims folders, 
including a copy of this REMAND, must be 
made available to and reviewed by the 
examiner.  

4.  The veteran is hereby notified that 
it is his responsibility to report for a 
VA PTSD examination (if ordered) and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should make arrangements with 
the appropriate VA medical facility to 
have the veteran's claims files, 
including his complete medical record, 
reviewed by a VA hematologist other than 
the examiner who supplied the February 
2006 report/addendum in order to 
determine the etiology of any current 
blood disorder.  After a review of the 
record, the reviewing physician must 
provide a definitive opinion as to the 
nature and etiology of the claimant's 
blood disorders.  

Specifically, the physician must state:

a.  Whether it is more likely than 
not, i.e., is there greater than a 
50/50 chance, that either hemophilia 
or Von Willebrand's disease had 
their clinical onset prior to his 
period of military service.

b.  If so, is it at least as likely 
as not, i.e., is there a 50/50 
chance, that any diagnosed blood 
disorder underwent a chronic 
increase in severity beyond natural 
progression during the veteran's 
period of active service between 
April 1971 and April 1973.  

c.  Is it at least as likely as not 
that the veteran's currently 
diagnosed coagulopathy, which 
preexisted his military service, is 
due to a genetic defect OR is it 
secondary, i.e., proximately due to 
or aggravated by the veteran's 
service-connected hepatitis C.  

The physician must set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

6.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  If an examination is conducted, 
the RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  The RO must also review any 
hematology report to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If any supplied report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

7.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issues 
concerning entitlement to service 
connection for PTSD and a blood 
disorder.  If the appeal is denied in any 
respect, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

8.  The RO should issue a  statement of 
the case to the appellant and his 
representative on the issue of what 
evaluation is warranted for hepatitis C 
from March 29, 2000.  The parties must be 
informed of the requirements to perfect 
an appeal with respect to this issue.  
If, and only if, the veteran perfects an 
appeal with respect to this matter, the 
RO should then ensure that any indicated 
development is completed before the case 
is returned to the Board.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


